UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6396


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHN A. BRYANT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge.    (3:09-cr-00347-REP-RCY-1; 3:12-cv-00056-REP-
RCY)


Submitted:   September 29, 2015             Decided:    October 20, 2015


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Robert J. Wagner, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.   Dana J.
Boente, Acting United States Attorney, Olivia L. Norman,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John A. Bryant appeals the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion.             We have reviewed

the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Bryant,     Nos.     3:09-cr-00347-REP-RCY-1;         3:12-cv-00056-REP-RCY

(E.D. Va. Mar. 3, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                     2